Exhibit Sinovac to Host Conference Call to Report Third Quarter 2008 Financial Results Wednesday November 12, 2008, 8:00 am EST BEIJING, Nov. 12 /Xinhua-PRNewswire/ Sinovac Biotech Ltd. (Amex: SVA - News), a leading provider of vaccines in China, today announced that it will host a conference call on Tuesday, November 18, 2008 at 8:00 p.m. ET to review the Company's third quarter financial results for the period ended September 30, 2008 and provide an update on recent corporate developments. To access the conference call, please dial 1-877-407-4018 (USA) or 1-201- 689-8471 (international). A replay of the call will be available from 11:00 p.m. ET on November 18 until December 2, 2008. To access the replay, please dial 1-877-660-6853 (USA) or 1-201-612-7415 (international) and reference the account number 3055 and the access code 303493. A live audio webcast of the call will also be available from the Investors section on the corporate web site at http://www.sinovac.com . A webcast replay can be accessed on the corporate website beginning November 18, 2008 and the replay will remain available for 30 days. About Sinovac Sinovac Biotech Ltd. is a China-based biopharmaceutical company that focuses on the research, development, manufacture and commercialization of vaccines that protect against human infectious diseases. Sinovac's commercialized vaccines include Healive® (hepatitis A), Bilive® (combined hepatitis A and B), Anflu® (influenza) and Panflu(TM) (H5N1). Sinovac is currently developing Universal Pandemic Influenza vaccine and Japanese encephalitis vaccine. Additional information about Sinovac is available on its website, http://www.sinovac.com .
